department of the treasury internal_revenue_service washington d c cc dom fs proc date tl-n-1370-98 ruling release date uilc internal_revenue_service national_office field_service_advice memorandum for steven j mopsick associate district_counsel cc wr nca sac from deborah a butler assistant chief_counsel cc dom fs subject consistent agreements this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a issue sec_1 whether modified language recommended by this office should be substituted in consistent agreements previously executed by taxpayers but not yet countersigned for the commissioner whether an agreement entered into using the modified language recommended by this office constitutes a consistent agreement whether agreeing to an oral request for consistent agreement constitutes a new original settlement for purposes of allowing a new consistent settlement period conclusion sec_1 though we recommend use of the modified language in any future agreements in those situations in which the taxpayer has previously executed an agreement that has yet to be countersigned we do not believe the taxpayer should be required to execute a new agreement the revised language does not change the terms of settlement and accordingly constitutes a consistent agreement the acceptance of an oral request for consistent agreement without a timely written component results in a new settlement agreement thereby providing an additional period within which to request consistent agreement facts the national_office recently provided revised settlement agreement and consistent agreement language to be used in entering into agreements during the proceedings with regard to a subsequently your office located several consistent agreements that were executed by taxpayers prior to your office being provided with the modified forms but these documents have not yet been countersigned for the commissioner among these requests for consistent agreement is a record of an oral request for consistent agreement law and analysis in congress enacted the tefra unified_audit and litigation procedures to simplify and streamline the partnership audit litigation and assessment process the underlying principle of tefra is that the tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the partners conf_rep no partners are generally required to report items in a manner consistent with partnership treatment and the service may examine the partnership as an entity rather than conduct separate examinations as to each of the partners where applicable the tefra provisions either supplant or augment the general administrative provisions to promote consistency among partners in the same partnership congress enacted i r c c which permits taxpayers to enter into consistent agreements to the extent here relevant i r c c provides other partners have right to enter into consistent agreements --if the secretary enters into a settlement agreement with any partner with respect to partnership items for any partnership taxable_year the secretary shall offer to any other partner who so requests settlement terms for the partnership taxable_year which are consistent with those contained in such settlement agreement under the plain language of the statute if the service enters into a settlement agreement then any other partner in the same partnership may request settlement terms that are consistent with the source agreement in the event of such a request the service is required_by_law to offer consistent settlement terms in defining what is subject_to consistent settlement temp sec_301 c - 3t b expressly provides that ‘consistent’ settlement terms are those based on the same determinations with respect to partnership items simply stated the consistent settlement rule allows a partner to request a consistent agreement within a specified time frame from the date a settlement agreement was executed by necessity this provision forces a distinction between a settlement agreement and a consistent agreement though neither the statute nor the regulations define these terms there is a fundamental difference between the two types of agreements a settlement agreement is an agreement entered into by mutual consent whereas a consistent agreement is an agreement that the service is required_by_law to execute a settlement agreement gives rise to a period of time within which a consistent agreement may be requested whereas a consistent agreement does not vest any other partner with a right of settlement because of the effect of settlement agreements on the rights of other partners to request consistent terms it is important to identify when the service has entered into a settlement agreement issue the national_office previously provided revised settlement forms to be used in this case these forms were revised to provide more precise wording regarding the authority under which agreement is made as well as other refinements to the language of the form for example agreements are referred to as either a settlement or a consistent settlement these types of modifications are superficial and do not provide sufficient cause to require taxpayers to execute new settlements accordingly we recommend that the forms presently in our possession be countersigned for the commissioner issue as noted above temp sec_301_6224_c_-3t b defines consistent settlement terms as settlement terms with respect to determinations with respect to partnership items in making changes to the settlement forms used in the a settlements the national_office did not alter any determinations with respect to partnership items partners seeking consistent settlement terms will execute a consistent agreement form that is identical to the original settlement with regard to the determinations of partnership items the form differs only to the extent it uses more precise wording as to the source from which the authority to enter into the agreement is derived because the agreements executed on the revised forms are consistent agreements a new period for requesting a consistent agreement will not arise issue the right to consistent settlement is dependent upon a timely request from the taxpayer made in the proper manner the manner for requesting a consistent agreement is set forth in temp sec_301_6224_c_-3t which provides in general a partner desiring settlement terms consistent with the terms of any settlement agreement entered into between any other partner and the service shall submit a written_statement to the internal_revenue_service office that entered into the settlement contents of statement except as otherwise provided in instructions to the taxpayer from the service the written_statement described in paragraph c of this section shall-- i identify the statement as a request for consistent settlement terms under section c ii contain the name address and taxpayer_identification_number of the partnership and of the partner requesting the settlement offer and in the case of an indirect_partner of the pass-thru_partner through which the indirect_partner holds an interest iii identify the earlier agreement to which the request refers and iv be signed by the partner making the request time for filing request the statement shall be filed not later than the later of-- i the 150th day after the day on which the notice of final_partnership_administrative_adjustment is mailed to the tax_matters_partner or ii the 60th day after the day on which the settlement was entered into emphasis added this regulation allows consistent agreements when a taxpayer files a timely written request the regulation also sets forth what is required to be contained in the written_statement however the regulation simultaneously permits the service to alter the requirements as to what must be contained in the statement for our purposes it is notable that neither the paragraph requiring a written_statement nor the provision setting forth the time within which such a statement must be filed allows for varying instructions by the service under a strict reading of the regulations an oral request for consistent settlement is insufficient and that failure to submit a timely written request divests the taxpayer of any consistent settlement right though this is a narrow reading of the regulations taxpayers could use this same argument to give rise to a new consistent settlement period if an oral request were honored and an agreement was later executed another partner could assert that this agreement because it is not compelled by the statute or regulations is a settlement agreement if deemed to be a settlement agreement then a new period for seeking consistent terms would arise case development hazards and other considerations if you have any further questions please call deborah a butler assistant chief_counsel by richard g goldman special counsel tax practice procedure
